Matter of James S. v Rosemide D. (2015 NY Slip Op 07055)





Matter of James S. v Rosemide D.


2015 NY Slip Op 07055


Decided on October 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2015

Tom, J.P., Acosta, Moskowitz, Richter, JJ.


15755

[*1] In re James S., Petitioner-Appellant, —
vRosemide D., Respondent-Respondent.


Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Geoffrey P. Berman, Larchmont, for respondent.

Order, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about April 29, 2014, which, after a fact-finding hearing, dismissed the petition for an order of protection, unanimously affirmed, without costs.
The petition was properly dismissed because the allegations that respondent committed acts that would constitute family offenses were not supported by a preponderance of the evidence (see Family Ct Act § 832). There is no basis for disturbing the court's credibility determinations (see Matter of Nicole R.S. v Troy Kenneth Brian L., 128 AD3d 597 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2015
CLERK